                          Objection Deadline: September 30, 2019 at 4:00 p.m. (Prevailing Eastern Time)


SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP                TOGUT, SEGAL & SEGAL LLP
Paul D. Leake                                           Frank A. Oswald
Jason N. Kestecher                                      Kyle J. Ortiz
Four Times Square                                       Minta J. Nester
New York, New York 10036-6522                           One Penn Plaza
Telephone: (212) 735-3000                               Suite 3335
Fax: (212) 735-2000                                     New York, New York 10119
                                                        Telephone: (212) 594-5000
– and –                                                 Fax: (212) 967-4258

James J. Mazza, Jr. (admitted pro hac vice)             Co-Counsel to Debtors and Debtors-in-Possession
Justin M. Winerman (admitted pro hac vice)
155 North Wacker Drive
Chicago, Illinois 60606-1720
Telephone: (312) 407-0700
Fax: (312) 407-0411

Counsel to Debtors and Debtors-in-Possession


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re                                                         Chapter 11

TRIDENT HOLDING COMPANY, LLC, et                              Case No. 19-10384 (SHL)
al.,

                Debtors.1                                     (Jointly Administered)


                  TENTH OMNIBUS NOTICE OF REJECTION OF
          CERTAIN EXECUTORY CONTRACTS AND/OR UNEXPIRED LEASES

                PLEASE TAKE NOTICE that, on March 8, 2019, the United States

Bankruptcy Court for the Southern District of New York (the “Court”) entered the order

1
    The Debtors in these chapter 11 cases, along with the last four digits of their respective tax
    identification numbers, are as follows: Trident Holding Company, LLC (6396); American Diagnostics
    Services, Inc. (2771); Community Mobile Diagnostics, LLC (9341); Community Mobile Ultrasound,
    LLC (3818); Diagnostic Labs Holdings, LLC (8024); FC Pioneer Holding Company, LLC (6683); JLMD
    Manager, LLC (8470); Kan-Di-Ki LLC (6100); Main Street Clinical Laboratory, Inc. (0907); MDX-MDL
    Holdings, LLC (2605); MetroStat Clinical Laboratory – Austin, Inc. (4366); MX Holdings, LLC (8869);
    MX USA, LLC (4885); New Trident Holdcorp, Inc. (4913); Rely Radiology Holdings, LLC (3284);
    Schryver Medical Sales and Marketing, LLC (9620); Symphony Diagnostic Services No. 1, LLC (8980);
    Trident Clinical Services Holdings, Inc. (6262); Trident Clinical Services Holdings, LLC (1255);
    TridentUSA Foot Care Services LLC (3787); TridentUSA Mobile Clinical Services, LLC (0334);
    TridentUSA Mobile Infusion Services, LLC (5173); U.S. Lab & Radiology, Inc. (4988). The address of
    the Debtors’ corporate headquarters is 930 Ridgebrook Road, 3rd Floor, Sparks, MD 21152.
[Docket No. 171] (the “Order”) granting the motion (the “Motion”) of the Debtors for
                                                                               2




an order, pursuant to Bankruptcy Code sections 105, 365, and 554, Bankruptcy Rules

6006 and 9014, and Local Bankruptcy Rule 6006-1, authorizing and approving, among

other things, expedited procedures for the Debtors to reject executory contracts

(collectively, the “Contracts”) and unexpired leases (collectively, the “Leases”).

                PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the

Order and by this written notice (this “Rejection Notice”), the Debtors hereby notify

you that they have determined, in the exercise of their business judgment, that each

Contract and/or Lease set forth on Schedule A attached hereto is hereby rejected

effective as of the date (the “Rejection Date”) set forth in Schedule A, or such other

date as the Debtors and the counterparty or counterparties to such Contract(s) and/or

Lease(s) agree.

                PLEASE TAKE FURTHER NOTICE that, parties seeking to object to the

Debtors’ rejection of any Contract and/or Lease listed on Schedule A must file and

serve a written objection, so that such objection is filed with the Court and is actually

received no later than ten calendar days after the date that the Debtors served this

Rejection Notice, upon the following parties: (i) the Debtors, 930 Ridgebrook Road, 3rd

Floor, Sparks, MD 21152, Attn: David F. Smith, III (david.smith@tridentusahealth.com);

(ii) counsel to the Debtors, Skadden, Arps, Slate, Meagher & Flom LLP, 155 North

Wacker Drive, Suite 2700 Chicago, IL 60606, Attn: James J. Mazza, Jr. and Justin M.

Winerman (james.mazza@skadden.com and justin.winerman@skadden.com), and 4

Times Square, 26th Floor, New York, NY, 10036, Attn: Paul D. Leake and Jason N.


2
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the
    Motion.




                                                   2
Kestecher (paul.leake@skadden.com and jason.kestecher@skadden.com); (iii) co-

counsel for the Debtors, Togut, Segal & Segal LLP, One Penn Plaza, Suite 3335, New

York, NY 10119, Attn: Frank A. Oswald and Kyle J. Ortiz (frankoswald@teamtogut.com

and kortiz@teamtogut.com); (iv) the Office of the United States Trustee, U.S. Federal

Office Building, 201 Varick Street, Suite 1006, New York, NY 10014, Attn: Shannon Scott

and Brian S. Masumoto (shannon.scott2@usdoj.gov and brian.masumoto@usdoj.gov);

(v) counsel to the administrative agent under the Debtors’ Priority First Lien Facility

and proposed DIP Facility, Paul, Weiss, Rifkind, Wharton & Garrison LLP, 1285 6th

Ave, New York, NY 10019, Attn: Alan W. Kornberg, Robert Britton, Alexander

Woolverton, and Grace C. Hotz (akornberg@paulweiss.com, rbritton@paulweiss.com,

awoolverton@paulweiss.com, and ghotz@paulweiss.com); (vi) counsel to the official

committee of unsecured creditors appointed in these Chapter 11 Cases, Kilpatrick

Townsend & Stockton LLP, 1114 Avenue of the Americas, New York, NY 10036-7703,

Attn: David M. Posner, Gianfranco Finizio, and Kelly Moynihan

(dposner@kilpatricktownsend.com, gfinizio@kilpatricktownsend.com, and

kmoynihan@kilpatricktownsend.com); and (vii) to the extent not listed herein, any

such other party entitled to notice pursuant to Local Bankruptcy Rule 9013-1(b).

              PLEASE TAKE FURTHER NOTICE that, absent an objection being

timely filed, the rejection of any Contract and/or Lease listed on Schedule A shall

become effective on the Rejection Date set forth in Schedule A without further notice,

hearing, or order of this Court, unless (i) the Debtors withdraw such Rejection Notice on




                                            3
or prior to the Rejection Date or (ii) the Debtors and the pertinent counterparty or

counterparties agree, prior to the Rejection Date, upon another such date.3

                PLEASE TAKE FURTHER NOTICE that, if a timely objection to the

rejection of any Contract and/or Lease listed on Schedule A is timely filed and not

withdrawn or resolved, the Debtors shall file a notice of hearing to consider the

unresolved objection. If such objection is overruled or withdrawn, such Contract(s)

and/or Lease(s) shall be rejected as of the Rejection Date set forth in Schedule A or such

other date as the Debtors and the counterparty or counterparties to such Contract(s)

and/or Lease(s) agree.

                PLEASE TAKE FURTHER NOTICE that, any objection may be resolved

without a hearing by an order of the Court submitted on a consensual basis by the

Debtors and the objecting party.

                PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the

Order, if the Debtors have deposited funds with a Contract and/or Lease counterparty

as a security deposit or other arrangement, the Contract and/or Lease counterparty

may not set off or recoup or otherwise use such deposit without further order of the

Court, unless the Debtors and the counterparty or counterparties to such Contract(s)

and/or Lease(s) otherwise agree.

                PLEASE TAKE FURTHER NOTICE that, absent timely objection, any

personal property of the Debtors that is listed and described in Schedule A shall be

deemed abandoned as of the Rejection Date set forth on Schedule A.

3
    An objection to the rejection of any particular Contract listed in Schedule A to this Rejection Notice
    shall not constitute an objection to the rejection of any other Contract listed in Schedule A. Any
    objection to the rejection of any particular Contract and/or Lease must state with specificity the
    Contract and/or Lease to which it is directed. For each particular Contract and/or Lease whose
    rejection is not timely or properly objected to, such rejection will be effective in accordance with this
    Rejection Notice and the Order.



                                                      4
              PLEASE TAKE FURTHER NOTICE that, to the extent you wish to assert

any claim(s) arising out of the rejection of your Contract(s) and/or Lease(s) listed on

Schedule A, you must do so before the later of (i) 30 days after the Rejection Date and

(ii) any applicable claims bar date for filing proofs of claim established in these Chapter

11 Cases. FAILURE TO TIMELY FILE ANY PROOF OF CLAIM SHALL RESULT IN

SUCH CLAIM BEING FOREVER BARRED.


Dated: September 19, 2019        •
       New York, New York        •
                                 •
                                 •   TRIDENT HOLDING COMPANY, LLC, et al.
                                 •   Debtors and Debtors-in-Possession
                                 •   By their Co-Counsel
                                 •   TOGUT, SEGAL & SEGAL LLP
                                 •   By:
                                 •
                                 •   /s/Kyle J. Ortiz
                                 •   FRANK A. OSWALD
                                 •   KYLE J. ORTIZ
                                 •   MINTA J. NESTER
                                 •   One Penn Plaza, Suite 3335
                                 •   New York, New York 10119
                                 •   Telephone: (212) 594-5000
                                     Fax: (212) 967-4258




                                             5
                                                 SCHEDULE A

                       CONTRACTS AND/OR LEASES TO BE REJECTED1

            Counterparty         Counterparty         Debtor       Description      Abandoned         Rejection
                                   Address                         of Contract       Personal           Date
                                                                                     Property
    1     NNN Properties         P.O. Box 1307      Symphony           Real            N/A            9/19/19
              LLC                 Granger, IN       Diagnostic       Property
                                     46530           Services      Lease, (303
                                                    No. 1, LLC     South Main
                                                                      Street,
                                                                   Mishawaka,
                                                                    IN 46544)




1
    This Rejection Notice supersedes the Notice of Filing of Plan Supplement with Respect to the Second Amended
      Joint Plan of Reorganization of Trident Holding Company, LLC and its Debtor Affiliates [Docket No. 522]
      insofar as it relates to NNN Properties LLC.
